COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                NO. 02-13-00421-CR


Ex parte Juan Manuel Piceno               §    From the 89th District Court

                                          §    of Wichita County (179,509-C)

                                          §    June 12, 2014

                                          §    Opinion by Justice Gardner

                                          §    (nfp)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and this case is remanded for further proceedings

consistent with this opinion.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By _/s/ Anne Gardner_________________
                                        Justice Anne Gardner